Case 2:20-cv-02681-MSN-tmp Document 4 Filed 12/17/20 Page 1 of 3                    PageID 31


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
______________________________________________________________________________

MIKE PARSONS,
a/k/a MICHAEL WAYNE PARSONS

       Plaintiff,

v.                                                  Case No. 2:20-cv-02681-MSN-tmp

UNITED STATES OF AMERICA, ET AL.,

      Defendants.
______________________________________________________________________________

          ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS
                 DISMISSING CASE WITHOUT PREJUDICE AND
                       ASSESSING $400 CIVIL FILING FEE
 ______________________________________________________________________________

       On September 8, 2020, Plaintiff Mike Parsons, a/k/a Michael Wayne Parsons, Bureau of

Prisons register number 30237-047, who is incarcerated at the Federal Correctional Institution

(“FCI”) in Memphis, Tennessee, filed a pro se complaint pursuant to 28 U.S.C. § 1331. (ECF No.

1.) However, Plaintiff neglected to submit either the $400 civil filing fee required by 28 U.S.C. §

1914(a)-(b) or an application to proceed in forma pauperis.

       The Court issued an Order on September 10, 2020, directing Plaintiff to pay the entire $400

filing fee within 30 days. (ECF No. 3.) Plaintiff was warned that if he failed to comply with the

Order in a timely manner the Court would “deny leave to proceed in forma pauperis, assess the entire

$400 filing fee from his inmate trust account without regard to the installment payment procedures

[of the PLRA], and dismiss the action without further notice for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b).” (Id. at PageID 30.)

       Plaintiff has not complied with the September 10, 2020 Order, and the time for compliance

has expired. Therefore, the motion for leave to proceed in forma pauperis is DENIED, and the
Case 2:20-cv-02681-MSN-tmp Document 4 Filed 12/17/20 Page 2 of 3                           PageID 32


complaint is hereby DISMISSED without prejudice for failure to prosecute, pursuant to Federal Rule

of Civil Procedure 41(b).

        Notwithstanding the dismissal of this action, the Court is still required to assess the civil filing

fee, since the responsibility for paying the filing fee accrues at the time the complaint is filed. McGore

v. Wrigglesworth, 114 F.3d at 601, 607 (6th Cir. 1997), partially overruled on other grounds by

LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013); cf. In re Alea, 286 F.3d 378, 381–82 (6th Cir.

2002) (dismissal of civil action filed by prisoner pursuant to 28 U.S.C. § 1915(g) did not obviate the

obligation to pay the filing fee).

        It is ORDERED that Plaintiff cooperate fully with prison officials in carrying out this Order.

It is further ORDERED that the trust fund officer at Plaintiff’s prison shall withdraw from Plaintiff’s

trust fund account the sum of $400 and forward that amount to the Clerk of this Court. If the funds

in Plaintiff’s account are insufficient to pay the full amount of the civil filing fee, the prison official

is instructed to withdraw all the funds in Plaintiff’s account and forward them to the Clerk of Court.

On each occasion that funds are subsequently credited to Plaintiff’s account, the prison official shall

immediately withdraw those funds and forward them to the Clerk of Court, until the civil filing fee is

paid in full. The trust fund officer is not required to remit any balances less than $10, unless that

amount would constitute the final installment of the civil filing fee, provided that any balance under

$10 is held in custody for purposes of paying the civil filing fee in this action and is promptly remitted

to the Clerk when sufficient funds are deposited into Plaintiff’s account to bring the balance to $10.

        Each time that the trust fund officer makes a payment to the Court as required by this Order,

he shall print a copy of the prisoner’s account statement showing all activity in the account since the

last payment under this Order and file it with the Clerk along with the payment. All payments and

account statements shall be sent to:

        Clerk, United States District Court, Western District Tennessee,

                                                     2
Case 2:20-cv-02681-MSN-tmp Document 4 Filed 12/17/20 Page 3 of 3                         PageID 33


       167 North Main, Suite 242, Memphis, TN 38103

and shall clearly identify Plaintiff’s name and the case number as it appears on the first page of this

Order. If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the Court

immediately of his change of address. If still confined, he shall provide the officials at the new prison

with a copy of this Order. If Plaintiff fails to abide by these or any other requirements of this Order,

the Court may impose appropriate sanctions, including a monetary fine or restrictions on Plaintiff’s

ability to file future lawsuits in this Court, without additional notice or hearing.

       The Clerk is ORDERED to mail a copy of this Order to the prison official in charge of prison

trust fund accounts at the Jail. The Clerk is further ORDERED to forward a copy of this Order to

the warden of the prison to ensure that the custodian of Plaintiff’s inmate trust account complies with

that portion of the PLRA pertaining to the payment of filing fees.

       IT IS SO ORDERED, this 17th day of December, 2020.

                                               s/ Mark Norris
                                               MARK S. NORRIS
                                               UNITED STATES DISTRICT JUDGE




                                                    3
